Order, Supreme Court, New York County, entered May 17, 1972, unanimously reversed, on the law and the facts and in the exercise of discretion, and the motion of plaintiff-appellant for further examination of defendant-respondent granted. *640Appeal from order, Supreme Court, New York County, entered June 29, 1972, denying reargument, unanimously dismissed as academic and nonappealable. Appellant shall recover of respondent $40 costs and disbursements of this appeal. Special Term apparently relied upon the contention of defendant that the information sought is in the hands of a former employee. There is nothing to show that the information plaintiff seeks is not in the hands of other employees nor in defendant’s records. It is also observed that no motion was made for a protective order when further examination was demanded. It is now incumbent upon defendant to produce an employee familiar with the facts or make a satisfactory showing of unavailability thereof. Concur—McGivern, J. P., Markewich, Kupferman, Steuer and Macken, JJ.